                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


GREENBRIER HOTEL CORPORATION,                                   3:19-cv-00623-HEH
                                                      Case No. __________________________
THE GREENBRIER SPORTING CLUB,
INC., GREENBRIER SPORTING CLUB                        COMPLAINT FOR DECLARATORY
DEVELOPMENT COMPANY, INC., OLD                        AND OTHER RELIEF
WHITE CHARITIES, INC., and
OAKHURST CLUB LLC
           Plaintiffs,

v.

GOODMAN-GABLE-GOULD/
ADJUSTERS INTERNATIONAL
            Defendant.


               COMPLAINT FOR DECLARATORY AND OTHER RELIEF

       Plaintiffs, Greenbrier Hotel Corporation (“Greenbrier Hotel”), The Greenbrier Sporting

Club, Inc. (“Greenbrier Club”), Greenbrier Sporting Club Development Company, Inc.

(“Greenbrier Development”), Old White Charities, Inc. (“Old White”), and Oakhurst Club LLC

(“Oakhurst”), by counsel, and for their Complaint for Declaratory and other Relief against

Defendant, Goodman-Gable-Gould/Adjusters International (“GGG”), respectfully state as

follows:

I.     THE PARTIES, JURISDICTION AND VENUE

       A.      The Parties

       1.      Plaintiff Greenbrier Hotel is a for-profit corporation, organized and existing under

the laws of the State of West Virginia.

       2.      Plaintiff Greenbrier Club is a for-profit corporation, organized and existing under

the laws of the State of West Virginia.
       3.      Plaintiff Greenbrier Development is a for-profit corporation, organized and

existing under the laws of the State of Delaware.

       4.      Plaintiff Old White is a not-for-profit corporation, organized and existing under

the laws of the State of West Virginia.

       5.      Oakhurst is a limited liability company, organized and existing under the laws of

the State of West Virginia. Oakhurst has three members: James C. Justice II, a citizen of West

Virginia; James C. Justice III, a citizen of Virginia; and Jillean L. Justice, a citizen of West

Virginia.

       6.      Defendant, GGG, is a for-profit corporation organized and existing under the laws

of the State of Maryland, with its principal place of business at 3903 Naylors Lane, Baltimore,

Maryland 21208. GGG is authorized to do business in Virginia, and its registered agent for

service of process in Virginia is C. Thomas Brown, 10621 Jones Street, Suite 101, Fairfax,

Virginia 22030.

       B.      Jurisdiction And Venue

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, in that it

is between citizens of different states and in that the amount in controversy exceeds $75,000.

       8.      This Court also has original jurisdiction over this action pursuant to 28 U.S.C. §

2201, et seq., in that it seeks a declaratory judgment.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that

Defendant transacts business in Virginia, is a foreign corporation licensed to do business in

Virginia, and is party to an Escrow Agreement, the subject funds of which are held in an escrow

account in Richmond, Virginia. Jurisdiction is also proper in this Court pursuant to the Virginia


                                                  2
Long-Arm Statute, Virginia Code § 8.01-328.1 in that at all relevant times GGG transacted

business in Virginia, and was licensed to do business in Virginia,

II.    FACTUAL BACKGROUND

       A.      Plaintiffs’ Properties.

       10.     Plaintiffs, individually or jointly, own certain properties located in White Sulphur

Springs, Greenbrier County, West Virginia. Specifically, they own the Greenbrier Hotel and

Resort (the “Hotel”) and the Greenbrier Sporting Club (the “Club”).

       11.     The Hotel property includes three championship-level courses – the Old White

Course, the Meadows Course and the Greenbrier Course – as well as the historic Old Hickory

Shafted Oakhurst 9-hole course (the “Old Oakhurst Course”). The Old White Course has been

the host of the Greenbrier Classic (the “Tournament”), a PGA Tour event, since 2010.

       12.     The Club property includes a fourth championship-level course – the Sam Snead

Course. At the time of the flood described below, Greenbrier Club was in the process of

constructing a sixth course – the New Oakhurst Course. The New Oakhurst Course is to be a

mountain course located adjacent to the oldest known country club in America and was designed

by four golfing legends – Arnold Palmer, Jack Nicklaus, Gary Player and Lee Trevino. This was

the only time all four golfing legends had come together to design and develop a golf course.

       13.     Along with the New Oakhurst Course, Greenbrier Club and Oakhurst had

developed plans for hundreds of luxury home sites both at the Club location and at the Oakhurst

location. Oakhurst also had plans for a ski resort (the New Oakhurst Course, the luxury home

development at Oakhurst and the ski resort referred to collectively as the “Oakhurst




                                                 3
Development”) to attract guests to the Hotel and the Club in the winter months. The ski resort

was planned to be open only to those staying at the Hotel and to members of the Club.

        14.        In 2015, Oakhurst and Greenbrier Club initiated an intense marketing campaign to

sell lots at the Club and at the Oakhurst Development. In order to obtain a lot at either site, each

purchaser is or was required to pay a one-time initiation fee of $140,000 and is or was

responsible for annual dues in the approximate amount of $18,000. These lots, even in light of

the related fees, were desirable in large part because of the presence of the Sam Snead Course at

the Club property, the planned Oakhurst Course and the planned ski resort.

        15.        As a special incentive, Oakhurst and Greenbrier Club offered the first forty (40)

purchasers of lots a waiver of the initiation fee and a lifetime waiver of the annual dues.

        16.        The ski resort was scheduled to open in December 2016, and the Club was also

actively securing $500,000 founding memberships for the Oakhurst Development. The purchase

of lots at the Club and at the Oakhurst Development, the construction of homes on those lots, the

ski resort development and the efforts to secure founding memberships all effectively ceased

after the flood.

        A.         The Thousand-Year Flood.

        17.        On June 23, 2016, a thousand-year flood event (the “Flood”) devastated the

Greenbrier Valley and White Sulphur Springs, West Virginia. Approximately eleven inches of

rain fell in the area within a twelve-hour period.

        18.        Twenty-three fatalities resulted from the Flood, making it one of the deadliest

floods in West Virginia history. Flooding in the town of White Sulphur Springs, where the

Hotel, the Club and the Oakhurst Development are located, was especially catastrophic.


                                                     4
       19.     The disaster recovery efforts following the flooding were significant and lasted

for several months. Some of the hardest-hit areas were low-lying areas in White Sulphur Springs

where many of Plaintiffs’ employees live. Homes were swept away, and people were displaced.

       20.     Plaintiffs employ over 1,600 people who live in and around the devastated

communities, and their immediate focus after the Flood was on the well-being of the community.

The Hotel opened immediately following the Flood in order to house displaced members of the

community free-of-charge. Plaintiffs’ primary goal at that time was to get the properties re-

opened so that Plaintiffs’ employees could get to their jobs and their paychecks. In addition to

expending time and energy getting the properties re-opened, the Greenbrier Hotel and members

of the Greenbrier Club raised millions of dollars to help the community recover. Plaintiffs are

proud of the role they played in the inspiring story of the aftermath of the Flood.

       B.      The Damage To The Hotel.

       21.     The Hotel is 240 years old and is an historic and architectural landmark. Located

in the Allegheny Mountains of West Virginia, it is a destination resort.

       22.     The Hotel and surrounding buildings were severely damaged by the excessive

rainfall and resulting Flood. By way of representative examples, but by no means limitation:

               a.      The casino at the Hotel was partially flooded.

               b.      Colonial Hall, which houses a ballroom and conference center, sustained

                       significant roof and structural damage. There is also now a concern that

                       mold has or may appear.

               c.      The brand-new chapel was flooded by six feet of water.

               d.      The tennis stadium was flooded by twenty-five feet of water.


                                                 5
               e.      The golf academy was completely destroyed.

               f.      The golf equipment buildings were devastated.

               g.      Roof breaks in the hotel caused water and other damage to guest rooms,

                       hallways and furniture.

       23.     In addition to the physical damage, the Hotel also suffered economic damage

from the loss of hotel guest stay revenue, revenue from the operation of the Greenbrier,

Meadows, Old Oakhurst and Old White Courses, revenue associated with the cancellation of the

Tournament in 2016 and, as described below, the resulting punitive decision by the PGA to

move the Tournament to the early fall starting in 2019 and thereafter. This action, prompted by

the cancellation of the 2016 Tournament which was necessitated by the Flood, made the

Tournament, including related Hotel stays, much less lucrative for Plaintiffs, and in particular for

Greenbrier Hotel.

       C.      The Damage To The Club And The Oakhurst Development.

               1.      The Club.

       24.     The Sam Snead Course located on the Club property was partially destroyed by

the Flood and remained closed because of the damage for one year. To date, Greenbrier Club

has spent over $5 million in rebuilding the Sam Snead Course.

       25.     The loss of the Sam Snead Course has of course also resulted in lost revenues and

has had a detrimental effect on the efforts of the Greenbrier Club and Oakhurst to sell the

residential lots and to acquire the related initiation fees and annual dues, all as described above.




                                                  6
               2.      The Oakhurst Development.

       26.     The ability to market and sell lots at the Oakhurst Development has likewise been

nearly eradicated because of the Flood. The construction of the New Oakhurst Course and the

ski facility, and the existence of the Sam Snead Course, were key selling points for lots at the

Oakhurst Development. Those selling points have now been destroyed, or severely damaged,

because of Defendant Insurers’ bad faith failure and refusal to pay Plaintiffs’ claims related to

those Courses and the ski resort.

       D.      The Damage To The Golf Courses.

               1.      The Meadows, Greenbrier, Sam Snead, Old Oakhurst and New
                       Oakhurst Courses.

       27.     The Sam Snead Course and the Meadows Course sustained heavy damage as a

result of the Flood. The remediation and restoration costs were in the millions of dollars. The

Greenbrier Course, which sustained the least amount of damage, was able to be opened in April

2017, with a limited number of playable holes. Work on the Sam Snead Course was completed,

and the course opened in May of 2017, and the Meadows Course, which was completely

destroyed and rebuilt was reopened in September 2017. The Old Oakhurst Course was

substantially damaged and has yet to be reopened. The losses sustained because of the extensive

amounts of time these courses were closed were significant.

       28.     As described above, development of the New Oakhurst Course, which was

commenced prior to the Flood, has now completely ceased, and Plaintiffs continue to suffer

damage and losses as a result of that course remaining incomplete.




                                                 7
               2.     The Old White Course.

       29.     The Old White Course also suffered significant damage as a result of the Flood.

The damage was so severe that the Tournament, which is held at the Old White Course,

scheduled to take place over the 2016 Fourth of July holiday, had to be cancelled.

       30.     The Flood resulted in major media coverage, due to the Tournament being

cancelled and also because of phone video of the damage to the Hotel, the Club and the Oakhurst

Development captured by professional golfer Bubba Watson, who owns property at the Oakhurst

Development.

       31.     Greenbrier Hotel spends millions of dollars every year to host the Tournament.

The first two days of the Tournament are televised on the Golf Channel and the weekend rounds

are televised nationally on CBS. The exposure received by the Hotel from the Tournament is

very significant, and the Tournament is the marquee event for the Hotel from a marketing

perspective.

       32.     Prior to the Tournament scheduled for July 2016, Greenbrier Hotel had paid the

required title sponsorship fee to PGA of America in the amount of nearly $10 million.

Greenbrier Hotel had also secured $5+ million in sponsorship fees from supporting individuals

and businesses for the 2016 Tournament.

       33.     Following the Flood and the cancellation of the 2016 Tournament, there was

significant uncertainty regarding whether the Old White Course could be repaired and ready for

the 2017 Tournament. Because of this uncertainty, Greenbrier Hotel was concerned about

maintaining its sponsorship base and about its ability to secure revenue for the 2017 and future

Tournaments.


                                                8
       34.     As a show of good faith and good will, and as a result of these concerns,

Greenbrier Hotel allowed the 2016 sponsors who had already paid their sponsorship fees for the

2016 Tournament to “roll over” those fees to the 2017 Tournament.

       35.     In March and June of 2016, Greenbrier Hotel had paid to the PGA of America the

required $9.7 million title sponsorship fee for the 2016 Tournament. Because the Tournament

was cancelled, the PGA eventually refunded $3.6 million of this amount, but the remainder –

$6.1 million – was not refunded and was not paid to Greenbrier Hotel by Defendant Insurers.

       36.     Another consequence of the Flood, referenced briefly above, was the change in

the date of the Tournament. In 2012, Greenbrier Hotel executed an agreement with PGA of

America pursuant to which Greenbrier Hotel would host the Tournament every year through

2021, with annual title sponsorship fees paid by Greenbrier Hotel that increased by 5% each

year. Because of the Flood and the failure of Defendant Insurers to meet their obligations under

the Policies, Greenbrier Hotel did not have sufficient funds to pay the $10.4 million title

sponsorship fee for the 2017 Tournament. Greenbrier Hotel brought this situation to the

attention of PGA America, and PGA America agreed that the $10.4 million fee for the 2017

Tournament could be paid in four equal installments, in 2018, 2019, 2020, and 2021, along with

the title sponsorship fees for each of those years. In exchange, however, PGA America required

Greenbrier Hotel to give up its summer Tournament date and move the Tournament to

September. The Tournament will be held in the fall in 2019 and thereafter through 2026.

       37.     Moving the Tournament to the fall will result in competition for viewership and

attendance with collegiate and professional football games played on the same weekend as the




                                                 9
Tournament. The Tournament will also lose CBS and all the media coverage from CBS because

of the fall date.

        38.     The financial impact of losing the Fourth of July Tournament dates will be felt by

Plaintiffs for years to come and has resulted in damages for lost profits in excess of tens of

millions of dollars.

        E.      The Policies Of Insurance And The Engagement Of GGG.

        39.     Plaintiffs had previously procured, through the Resort Hospitality Association and

Resort Hotel Insurance Services, property insurance for Plaintiffs’ properties. The policies were

issued by several domestic and international carriers.

        40.     After the Flood occurred, and as part of the process of formulating their claims,

on or about July 7, 2016, Plaintiffs entered into a Services Agreement with GGG, pursuant to

which, among other things, Plaintiffs, as Insured, engaged GGG, as Adjuster, to:

        assist the Insured and to act on his behalf in the adjustment of his claims against
        the insurance companies involved, arising from the loss and/or damage by
        Physical Damage to Buildings, Land Improvements, Business Personal Property,
        Golf Courses, Business Income/Extra Expense which occurred at The Greenbrier,
        300 West Main Street, White Sulphur Springs, West Virginia, 24986, 5 Kates
        Mountain Road, White Sulphur Springs, West Virginia, 24986, and Associated
        Addresses and occurred during June of 2016, and continuing.

See Services Agreement, a copy of which is attached as Exhibit A, p. 1.

        41.     The Services Agreement authorized GGG to “prepare all necessary estimates,

inventories and other applicable and/or required instruments to comply with the provisions of the

subject insurance policies.” See id.

        42.     The Services Agreement provided a fee schedule that was based on the amount of

recoveries obtained by Plaintiffs, starting at 2% and increasing to 8%, with each increase


                                                 10
including all previous percentages. In summary, recoveries up to $10 million resulted in a 2%

fee to GGG. For a recovery between $10 million and $20 million, the fee would be 2% of the

$10 million plus 4% of the amount between $10 and $20 million, and so on, up to 8% for

recoveries above $50 million. See id.

        43.     The Services Agreement imposed on GGG the duty to perform its services “in a

diligent, competent and professional manner consistent with the quality of services for those

similarly situated to Insured in accordance with generally accepted industry standards.” See id.,

p. 2.

        44.     The services that GGG committed to provide were set forth in a Scope of Services

that was incorporated into the Services Agreement. A copy of the Scope of Services is attached

as Exhibit B.

        F.      The Substandard Work And The Termination Of The Services Agreement

        45.     In or around November or December 2017, Plaintiffs terminated the services of

GGG for cause because GGG had failed to meet its obligations under the Services Agreement

and had not performed the services promised in the Scope of Services.

        46.     By way of example, but not limitation:

                a.     GGG failed to properly calculate Plaintiffs’ business interruption losses,

                       and refused to correct and revise those calculations despite Plaintiffs’

                       demands that it do so;

                b.     GGG made little to no effort to advance the progress of the claims

                       adjustment process and failed and refused to put pressure on the insurers

                       to respond to and settle the claims;


                                                11
c.   GGG failed to include claims for the ski resort and for the lost home sales

     in its demands to the insurers;

d.   GGG brought in an engineering company with which, upon information

     and belief, it had an affiliation, and this company did not include in its

     repair estimates the fact that the Greenbrier Hotel is an historic landmark

     that had been furnished with specially created and installed interior décor

     and furnishings; when Plaintiffs demanded that GGG’s chosen

     engineering firm review and reconsider its estimate to include the value

     that the historic landmark status added to the property, and to include the

     value of the specialty furniture and décor that had been damaged or

     destroyed, GGG refused to do so. Plaintiffs then retained another

     consultant who prepared revised estimates that considered such special

     interior décor and furniture as well as the historical and architectural

     landmark status of the Greenbrier Hotel and Plaintiffs submitted and relied

     upon this revised estimate thereby rejecting the use of GGG’s affiliate;

e.   GGG failed and refused to include a sufficient claim for the loss of the US

     Open golf tournament occasioned by the flood;

f.   When representatives of Plaintiffs demanded in September 2017 that GGG

     file suit against the insurers because of their refusal to negotiate and settle

     the claims, GGG refused to do so; and




                               12
               g.      GGG failed in numerous other aspects of its engagement to provide the

                       required competent and capable work expected of it by Plaintiffs and

                       failed to meet industry standards as to its work.

       47.     The recoveries obtained by Plaintiffs, with the assistance of GGG and others

before its termination for cause, albeit with extreme pressure and assistance from Plaintiffs,

totaled approximately $39 million. This was a completely inadequate result, and GGG received

compensation, which constituted an over-payment to GGG. After payment of what was

purportedly due to GGG as of that date, $609,515.26 was in dispute between GGG and Plaintiffs

and was placed in escrow being held by the RHA. It is Plaintiffs’ position that GGG has to date

been overcompensated given the poor quality of its work and that GGG is entitled to no portion

of the funds presently held in escrow.

       G.      The Escrow Agreement

       48.     When Plaintiffs terminated GGG they brought in BDO to attempt to negotiate and

resolve the remaining claims. Because the work performed my GGG to that point was of such

substandard quality, BDO was required to completely start over, creating new and more accurate

claim documents, estimates, and demands.

       49.     BDO and Plaintiffs’ counsel, have continued to pursue recovering claims against

both domestic and international insurers. Despite being overpaid, having been terminated for

cause and having no legitimate right to receive any part of funds that would be obtained after

their termination for cause, GGG has continued to wrongfully assert that it is entitled to

additional fees based on any recoveries obtained after GGG’s services were terminated.




                                                13
       50.     In order to address GGG’s claims and to allow the negotiation and claims

settlement process to continue, on March 27, 2018, Greenbrier Hotel and GGG entered into that

certain Agreement Between The Greenbrier And The Goodman-Gable-Gould Company (the

“Escrow Agreement”). A copy of the Escrow Agreement is attached as Exhibit C.

       51.     The amount currently in dispute between GGG and Plaintiffs is $609,515.26.

Pursuant to the Escrow Agreement, the Resort Hotel Association has placed those funds into an

escrow account. The Escrow Agreement provides that the funds be held “at a bank or other

financial institution based in Washington, DC” under the names of Greenbrier Hotel and GGG.

See Escrow Agreement, p. 1.

       52.     RHA has caused the disputed funds to be paid into an escrow account held in

Richmond, Virginia.

       53.     GGG has refused to release its claims to the disputed funds, and Plaintiffs assert

that GGG is not entitled to any part of the disputed funds or to receive any part of any additional

funds obtained by Plaintiffs arising out of the 2016 flood. A real and justiciable controversy

therefore exists as to the amount, if any, of the disputed funds to which GGG is entitled.

                                            COUNT I
                                     (Declaratory Judgment)

       54.     Plaintiffs repeat and reallege each and every allegation set forth in Paragraphs 1

through 53 of this Complaint as if fully set forth herein.

       55.     GGG’s work under the Services Agreement was substandard, resulted in an

inadequate recovery by Plaintiffs in light of the losses they suffered because of the flood and

brought about GGG’s termination for cause.



                                                 14
          56.   Despite GGG’s failure to meet its obligations under the Services Agreement, and

in an effort to avoid conflict with GGG while they were continuing to negotiate their remaining

claims against the insurers through BDO, Plaintiffs paid GGG the fees to which GGG claimed it

was entitled for the approximately $39 million recovery.

          57.   GGG has nevertheless wrongfully claimed that it is entitled to additional fees for

any recoveries obtained through the efforts of BDO and Plaintiffs’ counsel long after GGG was

terminated.

          58.   The parties have attempted to resolve their differences with respect to the disputed

funds, but have been unsuccessful in doing so, with GGG claiming it is entitled to the full

amount of the disputed funds, and more, and Plaintiffs asserting that GGG has been paid more

than was required for the services it performed.

          59.   A real and justiciable controversy therefore exists as to the amount of the disputed

funds, if any, to which GGG is entitled and the amount of additional fees, if any, that GGG is

entitled to for any recoveries obtained by Plaintiffs through the efforts of BDO, Plaintiffs and

others.

          60.   Plaintiffs are therefore entitled to a Declaratory Judgment declaring that GGG is

not entitled to any additional payments related to Plaintiffs’ flood claims beyond the amounts

already paid to GGG, including that GGG has no right to any portion of the disputed funds held

in escrow by RHA.




                                                   15
                                           COUNT II
                                      (Breach Of Contract)

       61.     Plaintiffs repeat and reallege each and every allegation set forth in Paragraphs 1

through 60 of this Complaint as if fully set forth herein.

       62.     Pursuant to the Services Agreement and the incorporated Scope of Services, GGG

was obligated to perform its services in adjusting and settling Plaintiffs’ insurance claims related

to the flood “in a diligent, competent and profession manner consistent with the quality of the

services for those similarly situated to Insured in accordance with generally accepted industry

standards.”

       63.     GGG failed to meet those standards, and thereby breached the Services

Agreement, by, among other things,

               a.      Failing to properly calculate Plaintiffs’ business interruption losses, and

                       refusing to correct and revise those calculations despite Plaintiffs’

                       demands that it do so;

               b.      Making little to no effort to advance the progress of the claims adjustment

                       process and failing and refusing to put pressure on the insurers to respond

                       to and settle the claims;

               c.      Failing and refusing to include claims for the ski resort and for the lost

                       home sales in its demands to the insurers;

               d.      Bringing in an engineering company with which, upon information and

                       belief, it had an affiliation, and refusing Plaintiffs’ demands that GGG’s

                       chosen engineering firm review and reconsider its estimate to include the

                       value that the historic and architectural landmark status added to the

                                                   16
                       property, and to include the value of the specialty furniture and interior

                       décor that had been damaged or destroyed, as well as the historical and

                       architectural landmark status of the Greenbrier Hotel, causing Plaintiffs to

                       retain additional consultants to do the work needed to support the

                       architectural and historical value of the Greenbrier Hotel, its interior décor

                       and furniture;

               e.      Failing and refusing to include a sufficient claim for the loss of the US

                       Open golf tournament occasioned by the flood;

               f.      Refusing Plaintiffs’ demand in September 2017 to file suit against the

                       insurers because of their refusal to negotiate and settle the claims; and

               g.      Failing generally in numerous other aspects of its engagement to provide

                       the required completed and capable work expected of it by Plaintiffs and

                       failed to meet industry standards as to its work.

       64.     GGG was paid far more that it had rightfully earned under the Services

Agreement because of these breaches of the Services Agreement and is not entitled to obtain any

portion of the funds now held in escrow.

       65.     Through these actions and omissions, GGG materially breached the Services

Agreement. As a direct and proximate cause of these breaches of the Policies, Plaintiffs have

suffered damage.

       66.     Plaintiffs are therefore entitled to recover compensatory damages from GGG

arising from its breach of the Services Agreement, the exact amount of which will be determined

at trial in an amount in excess of the diversity jurisdiction requirements of 28 U.S.C. § 1332.


                                                 17
                                       COUNT III
           (Breach Of Implied Covenant Of Good Faith, Honesty And Fair Dealing)

        67.     Plaintiffs repeat and reallege each and every allegation set forth in Paragraphs 1

through 66 of this Complaint as if fully set forth herein.

        68.     At all times relevant herein, and since at least July 7, 2017, when the Services

Agreement was entered into between Plaintiffs and GGG, there was imposed upon GGG an

implied covenant of good faith, honesty and fair dealing in favor of Plaintiffs.

        69.     This implied covenant of good faith, honesty and fair dealing required that GGG

act in the best interest of Plaintiffs in adjusting and settling Plaintiffs’ claims, and that it do so in

a profession manner consistent with generally accepted industry standards.

        70.     GGG breached this implied covenant of good faith, honesty and fair dealing by

and through its wrongful, bad faith actions and omissions, including those set forth in Paragraph

63, supra.

        71.     As a direct and proximate result of GGG’s breaches of the implied covenant of

good faith, honesty and fair dealing, Plaintiffs have suffered and will continue to suffer financial

losses and losses to their prospective business advantages, and GGG has wrongfully benefitted.

        72.     Plaintiffs are therefore entitled to recover compensatory damages from GGG

arising from its breaches of the implied covenant of good faith, honesty and fair dealing, the

exact amount of which will be determined at trial in an amount in excess of the diversity

jurisdiction requirements set forth in 28 U.S.C. § 1332.

        WHEREFORE, Plaintiffs respectfully request Judgment on their Complaint herein as

follows:



                                                   18
       A.      A Declaratory Judgment pursuant to 28 U.S.C. §2201(a) on Count I declaring that

GGG is not entitled to any additional payments related to Plaintiffs’ flood claims beyond the

amounts already paid to GGG, including that GGG has no right to any portion of the disputed

funds held in escrow by RHA;

       B.      A Judgment on Count II for compensatory damages against GGG for breach of

contract;

       C.      A Judgment on Count III for compensatory damages against GGG for breach of

the implied duty of good faith, honesty and fair dealing;

       D.      A docket preference expediting these proceedings in accordance with Rule 57 of

the Federal Rules of Civil Procedure;

       E.      A reasonable attorney’s fee;

       F.      Trial by jury on all counts so triable; and

       G.      Such further relief as Plaintiffs appear entitled, in addition to the costs and

disbursements of this action.




                                                 19
                  Respectfully submitted,

                  /s/ Aaron B. Houchens

                  AARON B. HOUCHENS (VSB #80489)

                  AARON B. HOUCHENS, P.C.
                  111 East Main Street
                  P.O. Box 1250
                  Salem, Virginia 24153
                  Telephone: (540) 389-4498
                  Facsimile: (540) 339-3903
                  aaron@houchenslaw.com

                  and


                  RICHARD A. GETTY
                  (Pro Hac Vice Admission forthcoming)
                        and
                  DANIELLE HARLAN
                  (Pro Hac Vice Admission forthcoming)

                  THE GETTY LAW GROUP, PLLC
                  1900 Lexington Financial Center
                  250 West Main Street
                  Lexington, Kentucky 40507
                  Telephone: (859) 259-1900
                  Facsimile: (859) 259-1909
                  rgetty@gettylawgroup.com
                  dharlan@gettylawgroup.com

                  COUNSEL FOR PLAINTIFFS,
                  GREENBRIER HOTEL CORPORATION,
                  THE GREENBRIER SPORTING CLUB,
                  INC., GREENBRIER SPORTING CLUB
                  DEVELOPMENT COMPANY, INC., OLD
                  WHITE CHARITIES, INC., AND
                  OAKHURST CLUB LLC

dhbpld2733




             20
